


Exhibit 10.8

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is by and between Innovative Solutions
and Support, Inc. (referred to herein as “IS&S”), which is incorporated under
the laws of the State of Pennsylvania, with a principal place of business at 720
Pennsylvania Drive, Exton, Pennsylvania, and Kollsman, Inc. (referred to herein
as “Kollsman”), which is incorporated under the laws of Delaware, with a
principal place of business at 220 Daniel Webster Highway, Merrimack, New
Hampshire.

 

RECITALS

 

A.                                   IS&S and Kollsman have been engaged in
litigation in the United States District Court for the Western District of
Tennessee (Civil Action No. 05-2665-MI P) (referred to herein as the “Lawsuit”),
relating to IS&S’ claims for misappropriation of trade secrets and patent
infringement.

 

B.                                     The jury has returned a verdict in favor
of IS&S, and the United States District Court for the Western District of
Tennessee has issued certain rulings relating to the award of exemplary damages,
attorneys’ fees, and prejudgment interest, and entered permanent and head start
injunctions against Kollsman.

 

C.                                     IS&S has asserted a claim in the Lawsuit
against Kollsman for infringement of U.S. Patent No. 6,584,839 (the “839
Patent”), which claim was stayed pending reexamination. Kollsman has asserted
counterclaims for non-infringement, invalidity, and unenforceability of the ‘839
Patent.

 

D.                                    IS&S and Kollsman desire to compromise the
above claims and to enter into a settlement agreement on the terms set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained, the parties agree as follows.

 

1.                                       DEFINITIONS

 

As used herein, capitalized terms not otherwise defined herein shall have the
following meanings:

 

1.1                                 “Change of Control” with respect to IS&S or
Kollsman, as the case may be (referred to for convenience in this Section as the
“affected party”), means a transaction or series of related transactions in
which (1) any Person is or becomes the beneficial owner, directly or indirectly,
of more than fifty percent (50%) of the voting securities of the affected party;
or (2) a merger or consolidation of the affected party or any direct or indirect
subsidiary of the affected party is consummated with any other Person wherein
the voting securities of the affected party outstanding immediately prior to
such merger or consolidation represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) less than 50% of the voting securities of the affected party or such
surviving entity or

 

Confidential

 

1

--------------------------------------------------------------------------------


 

any parent thereof outstanding immediately after such merger or consolidation;
or (3) an agreement for the sale or disposition by the affected party of more
than 50% of the affected party’s assets. However, no transaction will be
considered to constitute a Change of Control with respect to a party if under
said transaction the ultimate parent company of the respective party remains the
same as its ultimate parent company on the Execution Date of this Agreement.

 

1.2                                 “Control” (including the terms
“Controlling,” “Controlled by” and “under common Control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
shares or of other voting rights entitled to elect directors or other managing
authority, by contract, or otherwise, except that ownership of less than twenty
percent (20%) of the voting shares or of other voting rights entitled to elect
directors or other managing authority for such Person or rights to fifty percent
(50%) or less of the profits and losses of such Person shall conclusively be
deemed not to constitute “Control” (or the terms “Controlling,” “Controlled by”
and “under common Control with”) as defined herein.

 

1.3                                 “Court” means the United States District
Court for the Western District of Tennessee.

 

1.4                                 “Effective Date” means the date upon which
IS&S receives the payment described in Section 8.1.

 

1.5                                 “Execution Date” means the date upon which
this Agreement becomes signed by all parties.

 

1.6                                 “Injunction” means the Order entering
permanent and head start injunctions against Kollsman and in favor of IS&S dated
June 30, 2008.

 

1.7                                 “Consent Order” means the document attached
hereto as Exhibit A, which will be filed with the Court in two versions, (1) a
redacted version as shown and (2) an unredacted version in which the redacted
portions will correspond to the redacted portions in the Injunction and which
the parties will request to remain sealed by the Court.

 

1.8                                 “Person” means an individual, trust,
corporation, partnership, joint venture, limited liability company, association,
unincorporated organization or other legal or governmental entity.

 

1.9                                 “Settlement Payment” shall mean the payment
described in Section 8.1 of this Agreement.

 

1.10                           “Trade Secrets” means the trade secrets that the
jury in the Lawsuit found Kollsman had misappropriated.

 

2

--------------------------------------------------------------------------------


 

2.                                       DISMISSALS, RELEASES, AND CONDUCT
AGREEMENTS

 

2.1                                 In consideration of the mutual promises set
forth herein, within two (2) business days of the Execution Date, IS&S and
Kollsman shall jointly file with the Court a motion and proposed order for entry
of the Consent Order attached as Exhibit A. To the extent the consent of other
parties to the Lawsuit is necessary to effectuate the entry of the Consent
Order, IS&S and Kollsman agree jointly to seek such consent. Should the Court
refuse to enter the Consent Order in the form attached as Exhibit A or in a form
that is mutually acceptable to the parties, IS&S will not be entitled to the
Settlement Payment, and the parties will have no further obligation under this
Agreement, which shall be null and void.

 

3.                                       MUTUAL RELEASE OF CLAIMS

 

3.1                                 Effective upon receipt by IS&S of the
Settlement Payment described below and subject to the Consent Order and to their
obligations herein, the parties hereby release and forever discharge each other
and their past and present directors, managers, officers, and employees,
parents, subsidiaries, partners, joint venturers and affiliated entities and
each of them, separately and collectively, from any and all claims, liens,
demands, causes of action, obligations, damages, and liabilities of any nature
whatsoever, whether known or unknown and now existing, arising out of actions or
inactions of any kind from the beginning of time through the Effective Date of
this Agreement that are based upon the claims and counterclaims brought in the
Lawsuit or arise out of the same allegations asserted in the Lawsuit (the
“Released Claims”).

 

4.                                       NO SETTLEMENT, RELEASE, OR DISMISSAL OF
CLAIMS AGAINST OTHER DEFENDANTS

 

4.1                                 This Agreement, including the release of
Kollsman herein, is made in good faith based upon good and valuable
consideration given to IS&S. Subject to the terms of this Agreement above,
nothing in this Agreement will be construed to release or reduce any claim,
cause of action, or judgment IS&S has or may have against any person, entity, or
individual that is not a party to this Agreement. Specifically, this Agreement
will not be construed to release or reduce any claim, cause of action, or
judgment IS&S has or may have against J2, Inc. or its subsidiaries, affiliates,
or successors in interest; ZTI, Inc., or its subsidiaries, affiliates, or
successors in interest; Strathmann & Associates, or its subsidiaries,
affiliates, or successors in interest; Joseph Caesar; James Zachary; Steven
Tomlinson; or Frederick Strathmann.

 

4.2                                 The parties agree that for solely for
purposes of T.C.A. 29-11-105, and without any admission of liability whatsoever
by Kollsman, in connection with the enforcement of any award against the
remaining defendants, the Settlement Payment will be apportioned so as to
provide the maximum available award against the remaining defendants. Nothing in
this Agreement shall release J2, Inc., Joe Caesar, James Zachary or Zachary
Technologies, Inc. (the “J2 Defendants”) from satisfying their responsibilities,
obligations and indebtedness for any compensatory damages award, the attorneys’
fees award, or the pre-judgment interest award pursuant to the Court’s rulings
in the Lawsuit. Finally, the parties acknowledge that the Settlement Payment by
Kollsman is not a payment or satisfaction of any claims, judgments,

 

3

--------------------------------------------------------------------------------


 

orders or rulings rendered against any of the J2 Defendants, including any such
claims, judgments, orders, or rulings rendered solely against any of the J2
Defendants.

 

5.                                       CONDUCT REGARDING FUTURE PRODUCTS

 

5.1                                 As an integral part of this Agreement,
Kollsman agrees to abide by the restrictions in the Consent Order with respect
to future products.

 

5.2                                 As a further integral part of this
Agreement, Kollsman shall be granted a limited, royalty-free license to use the
Trade Secrets as necessary to repair and return to service any previously sold
air data computer model numbers 24471, 50042, or 49970 or parts or attachments
previously sold with such air data computers. In connection with such repairs,
Kollsman agrees that the Kollsman personnel performing such repairs will only be
provided the Trade Secrets on a need-to-know basis and only to the extent
necessary to perform such repairs and will maintain necessary and sufficient
safeguards so that Trade Secrets are not disclosed to others who are not
performing such repairs. The Trade Secrets shall not be used for other purposes.

 

5.3                                 As a further integral part of this
Agreement, Kollsman agrees and acknowledges that any violation of the provisions
of this section shall be deemed to cause irreparable harm, entitling IS&S to
injunctive relief to halt any such breaches.

 

6.                                       NO ADMISSION OF LIABILITY

 

6.1                                 The parties agree that the settlement of the
Lawsuit is intended solely as a compromise of disputed claims. Neither the fact
of a party’s entry into this Agreement nor the terms hereof nor any acts
undertaken pursuant hereto shall constitute an admission or concession by any
party relating to liability or the validity of any claim, counterclaim, or
defense in the Lawsuit.

 

7.                                       COSTS AND EXPENSES

 

7.1                                 Except as expressly provided herein, as
between the parties to this Agreement, each party shall be responsible for and
shall pay its own attorneys’ fees and costs incurred in connection with the
Lawsuit, the settlement of the Lawsuit, and the preparation and execution of
this Agreement, and the dismissals.

 

8.                                       PAYMENTS

 

8.1                                 Settlement Amount

 

8.1.1                        In consideration of the rights granted herein, upon
execution of this Agreement, Kollsman will deposit by wire transfer
$17,000,000.00 (Seventeen Million and No/100 US Dollars) with Greenberg Traurig,
LLP as escrow agent. Within one (1) business day after the entry by the Court of
the Consent Order described above and in the form requested by

 

4

--------------------------------------------------------------------------------


 

the parties and after IS&S has provided an executed IRS Form W-9 to the escrow
agent, the escrow agent shall transfer to IS&S such Settlement Payment, which
payment shall be nonrefundable and irrevocable. Should the Court not enter the
Consent Order in the form requested by the parties or such other form as is
mutually acceptable to the parties, the escrow agent shall return the Settlement
Payment to Kollsman and this Settlement Agreement shall be null and void.

 

8.2                                 Payment Instructions

 

8.2.1                        Kollsman will make the Settlement Payment under
this Agreement to Greenberg Traurig, LLP by wire transfer to:

 

Beneficiary:

 

Greenberg Traurig, LLP IOLTA Account

Bank:

 

Compass Bank

Bank Address:

 

Medical City

 

 

7777 Forest Lane, Suite C130

 

 

Dallas, TX. 75230

Account Number:

 

25405994

ABA or Routing No.:

 

113010547

Swift:

 

 

 

8.2.2                        Subject to the requirements of Section 8.1,
Greenberg Traurig, LLP will transfer the settlement payment to IS&S by wire
transfer to:

 

Beneficiary:

 

Innovative Solutions & Support, Inc.

Bank:

 

PNC Bank - Treasury Management

Account Number:

 

1006795363

Bank Address:

 

Two PNC Plaza

 

 

Pittsburgh, PA 15265

 

 

John DiNapoli

 

 

Telephone: 610-725-5760

 

 

Fax: 610-725-5799

 

 

 

ABA or Routing No.:

 

ACH Routing Number: 043000096

Swift:

 

 

 

9.                                       ASSIGNMENT AND CHANGE OF CONTROL

 

9.1                                 Assignment: General Rule

 

9.1.1                        Except as is expressly provided in this Section,
Kollsman may not assign, voluntarily, by operation of law, or otherwise, this
Agreement or any rights under this Agreement, or delegate any duties under this
Agreement, without the prior written consent of IS&S. Any assignment or
attempted assignment or other transfer not in compliance with the

 

5

--------------------------------------------------------------------------------


 

terms and conditions of this Agreement will be null and void. As used herein, an
“assignment” includes without limitation a transfer of rights under this
Agreement by reason of merger, acquisition or consolidation in which a party
participates. If a party consents, which consent may be granted or withheld in
such party’s sole discretion, to an assignment of this Agreement, (i) the
successor-in-interest must agree in writing to be bound by the terms and
conditions of this Agreement; and (ii) Kollsman, as the assigning party, shall
retain no rights under this Agreement, but shall remain liable for all of its
obligations hereunder.

 

9.2                                 Exceptions From General Prohibition Against
Assignment

 

9.2.1                        Notwithstanding Section 9.1, Kollsman may assign
this Agreement without the prior consent of IS&S to an entity which is under the
Control of Elbit Systems Ltd., as part of a transfer of substantially all of the
assets of a Kollsman business unit or shares of Kollsman, provided that Kollsman
provides written notice to IS&S of such assignment, the assignee agrees in
writing to be bound by Kollsman’s obligations under this Agreement and the
Consent Order, and Kollsman remains bound by all of its obligations under this
Agreement and the Consent Order.

 

10.                                 TERMINATION

 

10.1                           Term

 

10.1.1                  The term of this Agreement shall commence on the
Effective Date and remain in effect for a period of ten (10) years, unless
sooner terminated as provided herein. If the Effective Date does not occur
within thirty (30) days after the Execution Date (or any mutually agreed upon
extension), the Agreement will be deemed null and void, without constituting a
waiver of either party’s respective rights, claims or defenses with respect to
the Lawsuit.

 

10.2                           Termination for Material Breach

 

10.2.1                  Either party shall have the right to terminate this
Agreement, by reason of the occurrence of an Event of Default. As used herein,
an “Event of Default” shall mean (a) a failure by Kollsman to timely make the
payment required by this Agreement; (b) the disclosure or use by Kollsman of the
Trade Secrets or breach by Kollsman of its agreement as described above; or
(c) the breach by a party of any material provision in this Agreement.
Notwithstanding the foregoing, and without derogating from any other rights and
remedies a party may have for the other party’s breach of this Agreement, under
no circumstances will Kollsman be entitled to a refund of the Settlement
Payment.

 

10.3                           Effect of Expiration and Termination

 

10.3.1                  Upon the expiration of the term of this Agreement, all
rights granted pursuant to this Agreement shall cease, except that this shall
not release Kollsman from its obligation to maintain the confidentiality of the
Trade Secrets or comply with the Consent Order.

 

6

--------------------------------------------------------------------------------


 

10.3.2                  Notwithstanding the above, the rights granted to the
non-defaulting party will continue in full force and effect through the
expiration of the term of this Agreement as if this Agreement remained in full
force and effect, provided the Agreement is not earlier terminated as to the
non-defaulting party.

 

10.3.3                  Without limiting the foregoing, the payment described in
Section 8.1 is fully earned and nonrefundable as of the Effective Date.

 

11.                                 REPRESENTATIONS, WARRANTIES & DISCLAIMERS

 

11.1                           Representations and Warranties

 

11.1.1                  IS&S and Kollsman each represent and warrant that each
has the power and authority to enter into this Agreement, to perform all of its
duties and obligations under this Agreement; and

 

11.1.2                  IS&S and Kollsman each represent and warrant that the
execution and delivery of this Agreement does not violate, conflict with, or
constitute a default under such party’s charter or similar organization
document, its bylaws or the terms or provisions of any material agreement or
other instrument to which it is a party or by which it is bound as it relates to
any intellectual property rights or to any order; award, judgment or decree to
which it is a party or by which it is bound.

 

11.1.3                  Kollsman represents that Kollsman Part No. 20148, is a
2.5-inch square circuit card, to be provided to the United States Air Force
through Raytheon Company in connection with the Miniature Airborne Light Decoy
(“MALD”) for the United States Air Force program. The product has an air data
module, which provides airspeed and altitude information to a small Raytheon
navigation module inside the MALD. Kollsman represents that this product is
based on air data products developed by CIC in the mid-1990s for military
applications (Unmanned Air Vehicles and Tactical Fighter Aircraft), and that the
air data module uses a Raytheon specified RS 422 communication. Kollsman further
represents that the air data module has no altitude rate change algorithm and
does not include and is not based on any of the Trade Secrets.

 

11.2                           Disclaimers

 

11.2.1                  Nothing contained in this Agreement shall be construed
as:

 

a warranty or representation by any party as to the validity, enforceability or
scope of any patents;

 

an agreement by any party to bring or prosecute actions or suits against any
third party for infringement, or conferring any right to any other party to
bring or prosecute actions or suits against any third party for infringement;

 

7

--------------------------------------------------------------------------------


 

conferring upon any party or any related entity any right to include in
advertising, packaging or other commercial activities related to any product,
any reference to another party (or its subsidiaries or affiliates), its trade
names, trademarks or service marks in a manner which would be likely to cause
confusion or to indicate that such product is in any way certified by any other
party or its subsidiaries or affiliates; or

 

an obligation to furnish any technical information, copyrights, mask works or
know-how, or any tangible embodiments thereof.

 

12.                                 CONFIDENTIALITY, NONDISPARAGEMENT AND
EXPLORATION OF FUTURE BUSINESS COOPERATION

 

12.1                           General

 

12.1.1                  No party shall disclose the terms of this Agreement
without the prior written consent of the other party except:

 

in connection with the Lawsuit or other litigation based upon the allegations
which form the basis of the Lawsuit;

 

to the extent such matters have been disclosed in press releases already issued
by the parties or in the press release attached as Exhibit B;

 

to any governmental body having jurisdiction;

 

in response to a valid subpoena or as otherwise may be required by law, the
official rules of a court or tribunal, or court order, provided that the party
receiving such judicial process shall provide reasonably prompt notice thereof
to the other party, and the parties shall reasonably cooperate to seek a
protective order or otherwise prevent or restrict such disclosure;

 

as otherwise may be required by law or legal process (including legal
requirements and regulations of the U.S. Securities and Exchange Commission or
rules of the NYSE or NASDAQ) and subject to the requirements herein with respect
to public releases;

 

when disclosed by the disclosing party for bona fide business reasons, which
information is included within the scope of a nondisclosure agreement executed
by the recipient of such information; and

 

to counsel and accountants for the party.

 

8

--------------------------------------------------------------------------------


 

12.2                           Seal

 

12.2.1                  Notwithstanding any provision to the contrary herein,
any party is permitted to file this Agreement under seal with and disclose under
seal this Agreement, in whole or in part, and information relating to this
Agreement to a court, tribunal, or government agency of competent jurisdiction
in an action or proceeding brought by or against a party when reasonably
necessary for such action or proceeding, subject to written notice to the other
party and an opportunity to obtain a protective order or other restriction as
described above.

 

12.3                           Press Release

 

12.3.1                  Any public release or announcement by a party or any of
its respective affiliates with respect to the settlement of the Lawsuit will
contain the substance of the form of announcement contained in Exhibit B hereto.
Following the Effective Date of this Agreement, IS&S and/or Kollsman and their
respective affiliates will be entitled to issue a public release containing the
substance set forth in Exhibit B. Any change to that substance will require the
prior written consent of the other party, which consent shall not be
unreasonably withheld.

 

12.4                           Non-Disparagement and Non-Disclosure regarding
Dispute and Lawsuit

 

12.4.1                  The parties agree that neither will engage in any
conduct or communication designed to disparage the other with respect to any
allegations made in the Lawsuit, the outcome of the Lawsuit, the findings of the
Court, or the contents or impact of this Agreement.

 

12.4.2                  The parties further agree that neither will furnish,
reveal, make available, mention, discuss, or disclose to any third party, in
relation to matters relating to the other party, any allegations in the Lawsuit,
the outcome of the Lawsuit, the findings of the jury or the Court, the jury
verdict, the orders and rulings entered by the Court, including but not limited
to any of the contents of the Court’s orders concerning punitive damages, the
award of attorneys’ fees, the award of prejudgment interest, and the granting
and issuance of temporary, permanent and head start injunctions (“Breaching
Disclosure”), except:

 

in connection with the Lawsuit or other litigation based upon the allegations
which form the basis of the Lawsuit;

 

to the extent such matters have been disclosed in press releases already issued
by the parties or in the press release attached as Exhibit B;

 

with the written consent of the other party;

 

to any governmental body having jurisdiction;

 

in response to a valid subpoena or as otherwise may be required by law, the
official rules of a court or tribunal, or court order, provided that the party
receiving such judicial process shall provide reasonably prompt notice thereof
to the other party, and the parties shall reasonably cooperate to seek a
protective order or otherwise prevent or restrict such disclosure;

 

9

--------------------------------------------------------------------------------


 

as otherwise may be required by law or legal process (including legal
requirements and regulations of the U.S. Securities and Exchange Commission or
rules of the NYSE or NASDAQ) and subject to the requirements herein with respect
to public releases;

 

when disclosed by the disclosing party for bona fide business reasons, which
information is included within the scope of a nondisclosure agreement executed
by the recipient of such information;

 

to counsel and accountants for the party; and

 

IS&S may provide notice of the Consent Order under Rule 65 as necessary to
enforce the provisions of the Consent Order.

 

Under no circumstances, except as otherwise agreed between the parties, will the
parties disclose, disseminate or publicize the contents of the Court’s rulings
with respect to the temporary injunction, the permanent injunction, exemplary
damages, attorney’s fees or prejudgment interest, and the parties will not refer
to these rulings in marketing, promotional or other sales efforts.

 

12.4.3                  The parties agree that the obligations of
confidentiality and non-disclosure regarding the dispute and the Lawsuit are
fundamental to this Agreement, that irreparable injury will result if there is a
breach of said obligations, that in the event of a breach or threatened breach
of said obligations there will be no adequate remedy at law, and that in the
event of an intentional breach of said obligations, the non-breaching party
shall be entitled to seek immediate and other equitable relief and shall be
entitled to recover liquidated damages of $10,000 (Ten Thousand and No/100
Dollars) per breaching disclosure.

 

12.5                           Future Cooperation.

 

12.5.1                  The parties may explore potential areas for future
business cooperation, but are under no obligation to do so under this Agreement.

 

13.                                 SIDE LETTER

 

13.1                           Within one business day of the Execution Date,
Kollsman will provide IS&S with a letter signed by an authorized representative
of Elbit Systems of America, LLC, which states as follows:

 

Elbit Systems of America, LLC (“Elbit”) is aware of the terms of the Settlement
Agreement between Innovative Solutions and Support and Kollsman, Inc, dated
August     , 2008, and the proposed Consent Order and Permanent Injunction.
Elbit, on behalf of itself and its subsidiaries, agrees to abide by the
Settlement Agreement and Consent Order and Permanent Injunction.

 

10

--------------------------------------------------------------------------------

 

14.                                 MISCELLANEOUS

 

14.1                           Entire Agreement

 

14.1.1                  This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof, and supersedes all prior
proposals, agreements, representations, and other communications, if any,
between the parties with respect to the subject matter hereof.

 

14.2                           Modification; Waiver

 

14.2.1                  No modification or amendment to this Agreement will be
effective unless it is in writing and executed by authorized representatives of
the parties, nor will any waiver of any rights be effective unless assented to
in writing by the party to be charged. The failure or delay of either party in
exercising any of its rights hereunder, including any rights with respect to a
breach or default by the other party, will in no way operate as a waiver of such
rights or prevent the assertion of such rights with respect to any later breach
or default by the other party.

 

14.3                           Exhibits

 

14.3.1                  Any exhibits referred to herein will be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein.

 

14.4                           Headings

 

14.4.1                  The headings used in this Agreement are for reference
and convenience only and will not be used in interpreting the provisions of this
Agreement.

 

14.5                           Notices

 

14.5.1                  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed received as follows: (a) if by personal
delivery, then upon actual receipt, or (b) if by prepaid, overnight courier,
then one business day after delivery to such courier, or (c) if by registered or
certified airmail, postage prepaid, then five (5) business days after delivery
to the post office; all addressed as follows or to such other address as a party
will designate by written notice given to another party in accordance with the
terms of this Section:

 

To IS&S:

 

President

 

 

Innovative Solutions & Support, Inc.

 

 

720 Pennsylvania Drive

 

 

Exton, Pennsylvania 19341-1149

 

 

U.S.A.

 

 

 

To Kollsman:

 

Chief Operating Officer

 

 

220 Daniel Webster Highway

 

 

Merrimack, New Hampshire 03054

 

 

U.S.A.

 

11

--------------------------------------------------------------------------------


 

14.6                           Governing Law

 

14.6.1                  This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee without regard to choice of
law provisions or rules. The parties further agree that this Agreement was
mutually drafted by all parties and that any interpretation of this Agreement or
any terms thereof will not be interpreted against one party as the drafting
party

 

14.6.2                  The Court shall retain jurisdiction over disputes
arising out of this Agreement and the Consent Order, and the parties stipulate
that the state and federal courts located in Memphis, Tennessee, have personal
jurisdiction over the parties.

 

14.7                           Counterparts

 

14.7.1                  This Agreement may be executed in counterparts by any of
the parties hereto on any number of counterparts, each of which will be deemed
an original, but all such respective counterparts will together constitute one
and the same agreement. The parties agree that electronically transmitted
signature pages will be treated as if they were originals.

 

14.8                           Additional Provisions

 

14.8.1                  Each party hereby declares and represents that it is
executing this Agreement after consultation with its own independent legal
counsel.

 

14.8.2                  Any rule of construction to the effect that ambiguities
are to be resolved against the drafting party will not be applied in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including,” “for example,” “such as,” and variations
thereof, will not be deemed to be terms of limitation, but rather will be deemed
to be followed by the words “without limitation.”

 

14.8.3                  Each party acknowledges to the other party that it has
been represented by independent legal counsel of its own choice throughout all
of the negotiations which preceded the execution of this Agreement. Each party
further acknowledges that it and its counsel have had adequate opportunity to
make whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of this Agreement prior to the execution
hereof and that in entering into this Agreement it is not relying on any
representations of the other party in connection therewith.

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as undersigned:

 

12

--------------------------------------------------------------------------------


 

Kollsman, Inc.

 

Innovative Solutions & Support, Inc.

 

 

 

 

 

 

By:

/s/ Yuval Ramon

 

By:

/s/ Ray Wilson

Printed Name:

Yuval Ramon

 

Printed Name:

Ray Wilson

Title:

VP & COO

 

Title:

Chief Executive Officer

Date:

8/25/08

 

Date:

8/27/08

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IN THE UNITED STATES DISTRICT COURT



FOR THE WESTERN DISTRICT OF TENNESSEE



WESTERN DIVISION

 

INNOVATIVE SOLUTIONS AND

§

 

SUPPORT, INC.,

§

 

Plain tiff

§

No. 05-2665-JPM/tmp

v.

§

 

J2, INC., JOSEPH CAESAR, JAMES

§

 

ZACHARY, ZACHARY TECHNOLOGIES,

§

 

INC., and KOLLSMAN, INC.,

§

 

Defendants

§

 

 

CONSENT ORDER AND PERMANENT INJUNCTION

 

Innovative Solutions and Support (“IS&S”) and Kollsman, Inc. (“Kollsman”) have
been engaged in litigation relating to IS&S’ claims for misappropriation of
trade secrets and patent infringement before this Court;

 

Whereas IS&S and Kollsman have entered into a settlement agreement, dated August
     , 2008 (the “Settlement Agreement”) and are desirous of dismissing the
litigation on the terms stated herein;

 

NOW THEREFORE, the parties agree as follows:

 

1.                                       The Court’s previously entered Order
granting IS&S’ request for a permanent and head start injunction and associated
redacted version of that Order (Docket Nos. 763 and 775-2) shall be modified as
to Kollsman in accord with the parties’ Settlement Agreement as follows:

 

A.                                   IT IS HEREBY ORDERED and DECREED that
pursuant to Federal Rule of Civil Procedure 65, all Defendants and their
officers, agents, servants, employees, and

 

1

--------------------------------------------------------------------------------


 

attorneys, and those persons in active concert or participation with them who
receive actual notice of this Order by personal service or otherwise, are
enjoined and restrained from using or disclosing in any manner the following six
trade secrets (“Trade Secrets”) of IS&S tried to a jury verdict in this matter:

 

(1)                                  IS&S’ checksum source code;

 

(2)                                  IS&S’ checksum algorithm;

 

(3)                                  IS&S’ altitude rate algorithm,

 

REDACTED

 

and as described herein:

 

REDACTED

 

b.                                      The “new” Kollsman altitude rate
algorithm used in the 24471, 50042, and 49970 air data computers;

 

(4)                                  IS&S’ combined recipe incorporated in the
IS&S ADDU and AIU interface;

 

(5)                                  IS&S’ RS422 logical message protocol; and

 

(6)                                  IS&S’ testing and calibration procedures
relating to pressure transducer stability, i.e., the pressure transducer
stability problem and how to solve the problem, specifically:

 

a.                                       The IS&S testing and calibration
procedure

 

REDACTED

 

and

 

b.                                      The Kollsman testing and calibration
procedure

 

REDACTED

 

B.                                     IT IS FURTHER ORDERED and DECREED that
pursuant to Federal

 

2

--------------------------------------------------------------------------------


 

Rule of Procedure 65 Defendant Kollsman and its officers, agents, servants,
employees, and attorneys, and those persons in active concert or participation
with it who receive actual notice of this Order by personal service or
otherwise, are enjoined and restrained for two years from the date of this Order
from manufacturing, marketing, developing, selling, qualifying, or certifying by
similarity with any governmental entity any air data products that are based on
or derived from any use of the Trade Secrets in the 24471, 49970, or 50042 ADCs,
and/or any derivatives thereof.

 

C.                                     IT IS FURTHER ORDERED AND DECREED THAT
the Head Start Injunction described in the preceding paragraph will not prohibit
Kollsman from supplying Kollsman Part No. 20148 to the United States Air Force
through Raytheon Company in connection with the Miniature Airborne Light Decoy
for the United States Air Force program, so long as Kollsman Part No. 20148 does
not use and is not based on the Trade Secrets.

 

D.                                    IT IS FURTHER ORDERED and DECREED that
Kollsman is permitted to use the Trade Secrets as necessary to repair and return
to service any previously sold air data computer model numbers 24471, 50042, or
49970 or parts thereof or attachments thereto. In connection with such repairs,
Kollsman personnel performing such repairs may be provided the Trade Secrets
only on a need-to-know basis and only to the extent necessary to perform such
repairs and will maintain necessary and sufficient safeguards so that Trade
Secrets are not disclosed or used in any other way.

 

E.                                      This Order does not supplement or modify
in any way the permanent and head start injunctions currently in place against
the other Defendants in this lawsuit.

 

2.                                       Pursuant to the Settlement Agreement,
the terms of which are incorporated herein, all claims and counterclaims brought
by IS&S and Kollsman against the other in this matter are

 

3

--------------------------------------------------------------------------------


 

hereby dismissed with prejudice to the re-filing of same.

 

3.                                       As between them, IS&S and Kollsman
shall each bear their own costs of court.

 

4.                                       The dismissal of IS&S’ claims against
Kollsman shall not be construed as releasing any claim, cause of action, or
judgment IS&S may have against any person, entity or individual other than
Kollsman.

 

5.                                       The parties waive any right of appeal
to this Consent Order.

 

6.                                       The Protective Order entered by the
Court in this action shall remain in full force and effect.

 

7.                                       The Court retains jurisdiction over
disputes arising out of the Settlement Agreement and the enforcement of this
Consent Order and Permanent Injunction.

 

So ORDERED this        day of August 2008.

 

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PRESS RELEASE

 

On August         ,2008, a settlement between Innovative Solutions and
Support, Inc. (“IS&S”) and Kollsman, Inc. (“Kollsman”) became effective with
respect to all claims filed by IS&S and Kollsman against each other in the
United States District Court for the Western District of Tennessee and a Consent
Order has been entered. This release is further to previous announcements by the
[the applicable party or its affiliate] regarding this litigation dated
                      and                      .  Under the settlement
agreement, all claims between IS&S and Kollsman have been dismissed with
prejudice, a final agreed injunction has been entered, and the matter has been
fully and finally mutually settled without any admission of guilt by either
party. In addition, an agreed settlement payment of $17 million dollars has been
made by Kollsman to IS&S. Kollsman and IS&S may explore opportunities for future
business collaboration.

 

[To the extent required by law, each party may add any required explanation of
the impact of the Settlement Agreement on its financial results.]

 

5

--------------------------------------------------------------------------------
